Supreme Court of Florida
                                  ____________

                                  No. SC17-850
                                  ____________

                       KAYLE BARRINGTON BATES,
                               Appellant,

                                        vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                  ____________

                                 No. SC17-1224
                                 ____________

                       KAYLE BARRINGTON BATES,
                               Petitioner,

                                        vs.

                             JULIE L. JONES, etc.,
                                 Respondent.

                                [January 22, 2018]



PER CURIAM.

      Kayle Barrington Bates appeals the circuit court’s order denying his motion

filed pursuant to Florida Rule of Criminal Procedure 3.851 and petitions this Court
for a writ of habeas corpus. We have jurisdiction. See art. V, § 3(b)(1), (9), Fla.

Const.

      Bates seeks relief pursuant to the United States Supreme Court’s decision in

Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in Hurst v.

State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161 (2017). This

Court stayed Bates’ appeal and consideration of his habeas petition pending the

disposition of Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S.

Ct. 513 (2017). After this Court decided Hitchcock, Bates responded to this

Court’s order to show cause arguing why Hitchcock should not be dispositive in

both cases.

      After reviewing Bates’ response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Bates is not entitled to relief. Bates

was sentenced to death following a jury’s recommendation for death by a vote of

nine to three. Bates v. State, 750 So. 2d 6, 9 (Fla. 1999). Bates’ sentence of death

became final in 2000. Bates v. Florida, 531 U.S. 835 (2000). Thus, Hurst does not

apply retroactively to Bates’ sentence of death. See Hitchcock, 226 So. 3d at 217.

Accordingly, we affirm the denial of Bates’ motion and deny his petition for a writ

of habeas corpus.




                                        -2-
      The Court having carefully considered all arguments raised by Bates, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Bay County,
     Harry Hentz McClellan, Judge - Case No. 031982CF000661XXAXMX
And an Original Proceeding – Habeas Corpus

Sarah S. Butters of Ausley McMullen, Tallahassee, Florida, and Neal Dupree,
Capital Collateral Regional Counsel, Scott Gavin, and Rachel Day, Assistant
Capital Collateral Regional Counsel, Southern Region, Fort Lauderdale, Florida,

      for Appellant/Petitioner

Pamela Jo Bondi, Attorney General, and Charmaine M. Millsaps, Assistant
Attorney General, Tallahassee, Florida,

      for Appellee/Respondent




                                        -3-